Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Medical Editors: PreMD Submits 510(k) to the FDA for Expanded Regulatory Claim for PREVU(x) POC Intended to aid in the assessment of carotid wall thickness (CIMT) and in the identification of the presence of carotid plaque - markers of future risk for heart attack and stroke TORONTO, June 6 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) today announced that it has filed a 510(k) application with the U.S. Food and Drug Administration (FDA) seeking an expanded claim for its skin cholesterol test PREVU(x) POC. The submission seeks to obtain broader clearance for PREVU(x) POC in the assessment of cardiovascular disease risk in individuals without known or suspected disease. The approval of a broader claim would make PREVU(x) POC the first cost-effective, non-invasive test on the market to aid in the assessment of carotid wall thickness (CIMT) and the presence of carotid plaques - established markers for future heart attacks and strokes - in patients without known coronary artery disease, cerebrovascular disease or peripheral artery disease. "This is an important milestone for PreMD and reinforces the strength and utility of the PREVU(x) technology," said Dr. Brent Norton, President and Chief Executive Officer of PreMD. "An expanded claim could dramatically increase the market potential of PREVU(x) POC and provide the healthcare community with an inexpensive tool that could save lives. Our discussions with potential marketing partners are advancing and the compelling PASA data used in the 510(k) helps to underpin the importance and value of the PREVU(x) product line.
